[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT                U.S. COURT OF
                         ________________________                 APPEALS
                                                              ELEVENTH CIRCUIT
                                                                JUNE 27, 2005
                                 No. 04-13624                 THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                        D. C. Docket No. 02-20645-CR-AJ

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

MICHAEL GIORANGO,
a.k.a. Danny,

                                                          Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                                (June 27, 2005)


Before TJOFLAT, DUBINA and COX, Circuit Judges.

PER CURIAM:

      Michael Giorango appeals his conviction, following a jury trial, for violation

of the Travel Act, 18 U.S.C. § 1952. Having considered the briefs, and relevant parts
of the record, we conclude that there was sufficient evidence for the jury to have

found that Giorango promoted or facilitated Judy Krueger’s prostitution enterprise.

See Rewis v. United States, 418 F.2d 1218, 1220-21 (5th Cir. 1969), rev’d on other

grounds, 401 U.S. 808, 91 S. Ct. 1056 (1971), (“The language of the [Travel Act]

appears clearly to be aimed at those . . . people who aid, help or assist the promotion

of, or making easier or possible, the illegal actions . . . .”); see also United States v.

Corona, 885 F.2d 766, 773 (11th Cir. 1989). Giorango’s conviction and sentence is,

therefore,

      AFFIRMED.




                                            2